Case 1:18-cv-11870-GBD-SN Document 34-1 Filed 08/14/19 Page 1of3

EXHIBIT A
Case 1:18-cv-11870-GBD-SN Document 34-1 Filed 08/14/19 Page 2 of 3

EX. A to Kim Motion for Judgment on Damages

(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Solatium
NAME OF PLAINTIFF NAME OF 9/11 DECEDENT Relationship to
Damages
9/11 Decedent

1 Andrea Stauter as Personal Representative of | Edward T. Earhart Parent (Deceased) $8,500,000

the Estate of Charlotte Earhart
2 Andrea Stauter as Personal Representative of | Edward T. Earhart Parent (Deceased) $8,500,000

the Estate of Thomas Earhart
3 Joan Aiello John E. Eichler Sibling $4,250,000
4 | John R. Eichler as Personal Representative of | John E. Eichler Spouse (Deceased) $12,500,000

the Estate of Margaret L. Eichler
5 Catherine Ericson Ulf Ramm Ericson Child $8,500,000
6 Helen Carole Ericson Ulf Ramm Ericson Spouse $12,500,000
7 Sarah DeSimone Catherine Fagan Child $8,500,000
8 Alexis Feliciano Rose Maria Feliciano Child $8,500,000
9 Amanda Feliciano Rose Maria Feliciano Child $8,500,000
10 | Isaac Feliciano Rose Maria Feliciano Spouse $12,500,000
11 | Christina D. Fisher Andrew Fisher Sibling $4,250,000
12 | John Fisher Andrew Fisher Sibling $4,250,000
13. | Maria R. Fisher Andrew Fisher Sibling $4,250,000
14 | Marie E. Fisher Andrew Fisher Parent $8,500,000
15 | Nina A. Fisher Andrew Fisher Sibling $4,250,000
16 | Peter Fisher Andrew Fisher Sibling $4,250,000
17 | Nina Fisher & John Fisher as Personal Andrew Fisher Parent (Deceased) $8,500,000

Representatives of the Estate of John F.

Fisher
18 | Stephanie E. Lang Andrew Fisher Spouse $12,500,000
19 | Catherine A. Chiola John Roger Fisher Sibling $4,250,000
20 | Bridget E. Fisher John Roger Fisher Child $8,500,000
21 | Evan H. Fisher John Roger Fisher Child $8,500,000
22 | Kyle Fisher John Roger Fisher Child $8,500,000
23 | Ryan P. Fisher John Roger Fisher Child $8,500,000
24 | Tina M. Fisher John Roger Fisher Sibling $4,250,000
25 | Erin N. Siegel John Roger Fisher Child $8,500,000
26 | Kylie Eve Florio John J. Florio Child $8,500,000
27 | Michael J. Florio John J. Florio Child $8,500,000
28 | Shari Florio John J. Florio Spouse $12,500,000
29 | David Fogel as Personal Representative of Stephen M. Fogel Parent (Deceased) $8,500,000

the Estate of Beth Fogel
30 | Patrick T. Wynn Virginia E. Fox Child $8,500,000
31 | Selma M. Friedman Paul Friedman Parent $8,500,000
32 | Amy Radin Paul Friedman Sibling $4,250,000
33 | Christopher Geis Julie M. Geis Sibling $4,250,000

 

 

 

 

 

Page 1 of 2

 
Case 1:18-cv-11870-GBD-SN Document 34-1 Filed 08/14/19 Page 3 of 3

EX. A to Kim Motion for Judgment on Damages

(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beta Solatium
NAME OF PLAINTIFF NAME OF 9/11 DECEDENT Relationship to Damages
9/11 Decedent
34 | James P. Geis Julie M. Geis Sibling $4,250,000
35 | Dawn Gonzalez Jenine Gonzalez Sibling $4,250,000
36 | Brenda S. Goody Harry Goody Spouse $12,500,000
37 | Jonathan Goody Harry Goody Child $8,500,000
38 | Alexis Goody-Harding Harry Goody Child $8,500,000
39 | Deepa R. Gopu Kiran Kumar Reddy Gopu Sibling $4,250,000
40 | Rozelda Bailey-Green Derrick A. Green Parent $8,500,000
41 | Michael T. Griffin John M. Griffin Sibling $4,250,000
42 | Douglas W. Hall Richard Hall Sibling $4,250,000
43 | Shawn C. Hall Richard Hall Child $8,500,000
44 | Douglas Hall as Personal Representative of Richard Hall Parent (Deceased) $8,500,000
the Estate of Ruth Hall
45 | Bernice Dawn Dillard Ronnie Henderson Sibling $4,250,000
46 | Valestine Henderson Ronnie Henderson Sibling $4,250,000
47 | Tara Butzbaugh John Christopher Henwood Jr. Sibling $4,250,000
48 | Catherine M. Eklund John Christopher Henwood Jr. Sibling $4,250,000
49 | David D. Henwood III John Christopher Henwood Jr, Sibling $4,250,000
50 | David D. Henwood Jr. John Christopher Henwocd Jr. Parent $8,500,000
51 | Mary C. Henwood John Christopher Henwood Jr. Parent $8,500,000
52 | Mary L. Henwood John Christopher Henwood Jr, Sibling $4,250,000
53 | Robert Hofmiller as Personal Representative | Judith Hofmiller Parent (Deceased) $8,500,000
of the Estate of Emma Graves

54 | Gregory Hrycak Marian R. Hrycak Child $8,500,000
55 | Arthur Harris Peggie Hurt Parent $8,500,000
56 | Madlene Brown Gricelda E. James Sibling $4,250,000
57 | Darril Garo Gricelda E. James Sibling $4,250,000

| Total $410,750,000.00

 

Page 2 of 2

 
